Opinion.— Ordinarily, when a passenger buys his ticket and takes his seat oh the cars, there is an implied agreement on the part of the railway company to carry him in safety to his journey’s end. The consideration of this agreement being the price of the ticket, the company is bound to use such care as should secure the safety of the *283passenger. But we take the verdict in this case as establishing the fact that the plaintiff was not entitled to all the rights of a passenger, properly so called. She was on the train with the intention to obtain a ride without paying j the fare. She was a fraud upon the company. She was ; not, therefore, in a position to demand of the company’s j servants the same watchful care for her safety which they are bound to give regular passengers. The most she could claim would be, that they should abstain from intentional i injury, or that they should not be guilty of that gross neg- i ligence which the law regards as equally reprehensible.
Affibmeb.